United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.A., Appellant
and
DEPARTMENT OF DEFENSE, EDUCATION
ACTIVITY, Fort Buchannan, Puerto Rico,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-959
Issued: September 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 26, 2012 appellant filed a timely appeal from a March 12, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate compensation for wageloss and medical benefits effective August 18, 2010.
FACTUAL HISTORY
On November 3, 2008 appellant, then a 60-year-old education technician, completed a
traumatic injury claim (Form CA-1) alleging that on that date he sustained injuries when he
1

5 U.S.C. § 8101 et seq.

slipped and fell on his buttocks while trying to get a student off playground equipment. The
reverse of the claim form indicated that he stopped working on November 5, 2008. In an
April 8, 2009 statement, appellant indicated that in May 2007 he had a fall that caused a fracture
of his T11 vertebra. He stated that he had returned to work after the May 2007 injury and
continued to use pain medication. Appellant submitted an April 6, 2009 report from Dr. Oscar
Baez, a neurologist, stating that the November 2008 fall had “deteriorated” the previous
condition and caused debilitating pain in the lumbar area, which was not the area primarily
affected by the May 2007 fall.
On May 11, 2009 OWCP accepted the claim for lumbago and aggravation of sciatica.
Appellant began receiving compensation for wage loss as of January 26, 2009.
By letter dated July 14, 2009, OWCP advised appellant that he was being referred for a
second opinion examination by Dr. Fernando Rojas, a Board-certified orthopedic surgeon. In a
report dated July 31, 2009, Dr. Rojas provided a history and reviewed medical evidence. He
provided results on examination and diagnosed a lumbar sprain with mild aggravation, noting
that appellant had preexisting fractures of the T11 and L1 vertebrae. Dr. Rojas opined that the
aggravation of the previous lumbar injury was minor and should have resolved, and that
appellant currently had a normal examination of the lumbar spine. He further opined that
appellant did not have a current disability causally related to the November 3, 2008 employment
injury, and his only recommendation would be physical therapy and/or oral medications, with a
back strengthening program.
In a report dated August 3, 2009, Dr. Baez stated that appellant had been unable to work
since January 26, 2009 due to the trauma to the back. He stated that appellant had undergone
physical therapy and chiropractic treatment but continued to have back pain. Dr. Baez stated that
he believed appellant had a permanent disability.
By letter dated October 23, 2009, OWCP requested an additional report from Dr. Rojas.
It noted that while he indicated that appellant had no disability, he also referred to the need for
physical therapy and strengthening. In a report dated January 15, 2010, Dr. Rojas stated that
while appellant may have painful episodes that could be treated by medications or strengthening,
appellant did not need any further specialized care for the accepted conditions. He stated that
appellant had reached maximum medical improvement.
In a letter dated July 14, 2010, OWCP notified appellant that it proposed to terminate
compensation for wage-loss and medical benefits. It found the weight of the evidence was
represented by Dr. Rojas. Appellant was advised that he had 30 days to submit relevant
evidence.
By decision dated August 18, 2010, OWCP terminated compensation for wage-loss and
medical benefits.
On September 14, 2010 appellant requested an oral hearing before an OWCP hearing
representative. A telephonic hearing was held on March 28, 2011. Appellant submitted an
April 21, 2010 report from Dr. Luis Sanchez Longo, a neurologist, who provided a history that
appellant had been involved in two falls. Dr. Longo did not specifically discuss the November 3,

2

2008 incident. He provided results on examination and the diagnoses included degenerative
changes in the cervical and lumbar spine, depression and “many pains that limit him quite a bit.”
By decision dated May 23, 2011, OWCP’s hearing representative affirmed the
termination of compensation. The hearing representative found the weight of the evidence was
represented by Dr. Rojas.
On June 7, 2011 appellant requested reconsideration of his claim. He submitted a
May 30, 2011 report from Dr. Angelica Cano, a pediatrician,2 who stated that appellant came to
her house in May 2007 after a fall, and he was driven to the hospital. According to Dr. Cano, on
November 3, 2008 appellant had “another accident at work”3 Appellant’s back got worse.
Dr. Cano stated that he had been living in her house since May 2007, and stated that a
February 21, 2011 MRI scan showed multilevel degenerative changes of the spine.
By decision dated November 23, 2011, OWCP reviewed the case on its merits and denied
modification. Appellant again requested reconsideration on December 13, 2011. He submitted a
December 5, 2011 report from Dr. Cano, who stated that after the “second fall” appellant had
debilitating back pain. Dr. Cano stated that results of diagnostic tests radiologist “explain well
enough [appellant’s] condition and the delicate situation in his back condition.” She stated the
second fall worsened what was an already delicate and serious condition resulting in total
disability, “[a]nd this condition still persists to this day.” Dr. Cano concluded that appellant’s
present back condition was not improving and is endangering appellant’s overall health.
By decision dated March 12, 2012, OWCP again reviewed the merits of the claim and
denied modification.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation. After it has been determined that an employee has disability causally related to
his employment, OWCP may not terminate compensation without establishing that the disability
had ceased or that it was no longer related to the employment.4 The right to medical benefits for
an accepted condition is not limited to the period of entitlement to compensation for disability.
To terminate authorization for medical treatment, OWCP must establish that appellant no longer
has residuals of an employment-related condition which require further medical treatment.5
To be of probative value, a medical report must provide an opinion on the issue presented
that is supported by medical rationale. The opinion of the physician must be based on a
complete factual and medical background, must be of reasonable medical certainty and
2

The physician’s name on the report is also referred to as Angelica Cano Montoya.

3

Dr. Cano described the May 2007 incident as occurring at the military post store at the employing establishment.
There is no indication that appellant filed a claim under FECA with respect to the May 2007 incident.
4

Elaine Sneed, 56 ECAB 373 (2005); Patricia A. Keller, 45 ECAB 278 (1993); 20 C.F.R. § 10.503.

5

Furman G. Peake, 41 ECAB 361 (1990).

3

supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. The weight of medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.6
ANALYSIS
In the present case, OWCP terminated compensation for wage-loss and medical benefits
effective August 18, 2010, based on the reports of Dr. Rojas, the second opinion physician, who
did provide a detailed medical report with a history of injury, review of medical records and
results on examination. Dr. Rojas found in his July 31, 2009 report that appellant no longer had
any residuals of the November 3, 2008 employment injury. He indicated that appellant had a
normal physical examination and no employment-related disability. In a January 15, 2010
report, Dr. Rojas explained that appellant did not have any continuing need for treatment for an
employment-related condition.
The medical evidence submitted by appellant does not contain a report of similar
probative value to the issue presented. In his August 3, 2009 report, Dr. Baez does not provide a
complete history and notes only that appellant continued to have back pain. He does not provide
a rationalized medical opinion with respect to a continuing condition or disability causally
related to the November 3, 2008 employment injury. Dr. Longo also did not provide a complete
factual and medical history, as he failed to specifically discuss the November 3, 2008
employment incident. He did not provide a rationalized medical opinion with respect to a
continuing employment-related disability or condition.
Appellant also submitted reports from Dr. Cano. In this regard, the Board notes that
Dr. Cano is a pediatrician who did not appear to be an attending physician that had examined
appellant. The history of the November 3, 2008 incident is very briefly described as a second
fall, without further discussion. The reports do not provide a complete factual and medical
history. There are no results on examination or other detail. Moreover, there is no rationalized
medical opinion with respect to a continuing employment-related condition. Dr. Cano states that
appellant continued to have pain, without providing medical rationale to explain why appellant’s
condition or disability as of August 18, 2010 was causally related to the November 3, 2008
injuries.
The Board accordingly finds that the weight of the medical evidence in this case was
represented by Dr. Rojas, who provided a rationalized medical opinion that appellant did not
have a continuing employment-related disability or condition. OWCP therefore met its burden
of proof to terminate compensation for wage-loss and medical benefits as of August 18, 2010.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
6

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

4

CONCLUSION
The Board finds that OWCP met its burden of proof to terminate compensation for wageloss and medical benefits as of August 18, 2010.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 12, 2012 and November 23, 2011 are affirmed.
Issued: September 24, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

